ICJ_058_NuclearTests_AUS_FRA_1974-12-20_ORD_01_NA_01_FR.txt. ESSAIS NUCLÉAIRES (ORDONNANCE 20 XIE 74) 531

La Cour,
A Punanimité,
Dit que la requête par laquelle le Gouvernement fidjien demande à

intervenir dans linstance introduite par l’Australie contre la France
tombe et que la Cour n’a plus aucune suite a lui donner.

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le 20 décembre mil neuf cent soixante-quatorze, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement fidjien,
au Gouvernement australien et au Gouvernement de la République
frangaise.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. Gros, juge, fait la déclaration suivante:
{Translation j

I voted in favour of the present decision for reasons other than those
stated in the Order. The document filed by the Government of Fiji on
16 May 1973 could not in any way be regarded as a request to be permit-
ted to intervene, within the meaning of Article 62 of the Statute, and the
request should have been dismissed in limine.

M. ONYEAMA, juge, fait la déclaration suivante:
[Traduction]

Jai voté pour l’ordonnance, bien que, selon moi, le motif sur lequel
elle repose, à savoir que la demande de l'Etat requérant est désormais
sans objet et qu’en conséquence il n’existe désormais plus d’instance sur
laquelle l’intervention puisse se greffer, implique une prémisse que je ne
suis pas en mesure d'accepter. Cette prémisse est que, si la demande avait
eu un objet et si la Cour avait été appelée à se prononcer à son égard, il
aurait existé une possibilité d'intervention en l’espèce.

À aucun moment qui intéresse la présente instance, Fidji n’a été partie
à l’Acte général de 1928 et n’a accepté la clause facultative du Statut de la
Cour, qui ont été invoqués par l’Etat demandeur pour établir la compé-

5
